Citation Nr: 0126298	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  01-05 269A	)	DATE
	)
	)
                           
On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES
1.  Entitlement to a disability evaluation in excess of 30 
percent for hepatitis C from April 18, 2000 to November 14, 
2000.

2.  Entitlement to a disability evaluation in excess of 60 
percent for hepatitis C from November 15, 2000 to July 1, 
2001.

3.  Entitlement to an effective date prior to April 18, 2000 
for the grant of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from November 1973 
to September 1977.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Sioux Falls, South Dakota (RO) which denied the 
benefits sought on appeal.

The issue of an earlier effective date for the grant of 
service connection for hepatitis C will be addressed by the 
Board in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.   From April 18, 2000 to July 1, 2001, the veteran's 
hepatitis C was productive of symptomatology comparable to 
three or more episodes per year of disabling symptoms related 
to hepatitis requiring rest therapy.


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for 
hepatitis C for the period of April 18, 2000 to July 1, 2001 
have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, Diagnostic Code 
7345 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his hepatitis C does not accurately 
reflect the severity of that disease.  The veteran claims 
that he should receive higher disability evaluations for the 
periods of April 18, 2000 to November 14, 2000 and November 
15, 2000 to July 1, 2001.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate her claim for an increased rating.  The Board 
concludes that discussions as contained in the initial rating 
decision, in the Statement of the Case, and subsequent 
Supplemental Statement of the Case, in addition to 
correspondence to the veteran, have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim.  The 
Board finds, therefore, that such documents are essentially 
in compliance with the VA's revised notice requirements.  The 
Board finds that the VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, and reports of VA rating examinations.  
The Board is not aware of any additional relevant evidence 
that is available in connection with the issue on appeal, and 
concludes that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Accordingly, the Board concludes that remanding the 
claim for additional development under the new statute and 
regulations is not necessary, and reviewing the claim without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, a December 2000 rating decision granted the 
veteran service connection for hepatitis C and assigned a 10 
percent disability evaluation effective April 18, 2000.  The 
veteran filed a Notice of Disagreement.  In February 2001, 
the RO issued another rating decision, increasing the 
veteran's disability evaluation to 30 percent disabling, also 
effective April 18, 2000.  A Statement of the Case was issued 
in May 2001.  The veteran perfected his appeal in June 2001.  
Additional medical evidence, including a VA examination 
report, was submitted, and in July 2001, the RO issued 
another rating decision, increasing the veteran's disability 
evaluation to 60 percent disabling, effective November 15, 
2000, and to 100 percent effective July 2, 2001.  The 100 
percent disability evaluation was granted pursuant to a 
change in the regulations.  See 66 Fed. Reg. 29486-29489 (May 
31, 2001).  In addition, the July 2001 rating decision 
granted the veteran a total disability rating based on 
individual unemployability due to service-connected 
disabilities for the period from December 4, 2000, to July 2, 
2001.  The RO also granted service connection for a mood 
disorder as secondary to the veteran's service-connected 
hepatitis C.  A Supplemental Statement of the Case was issued 
in September 2001.

VA medical records dated March 2000 through June 2001 have 
been associated with the veteran's claims file.  The record 
indicates that the veteran was admitted to a VA substance 
abuse treatment program with a many year history of alcohol 
dependence and resided in a VA domiciliary between March 2000 
and February 2001.  While admitted to this program, the 
veteran was apparently diagnosed as having hepatitis C in 
April 2000.  He was also seen for hypertension, obesity, 
depression, anxiety, and knee problems.  Upon the successful 
completion of substance abuse treatment program, the veteran 
was transferred to a VA Compensated Work Therapy (CWT) 
program.  However, the veteran was essentially unable to work 
in his CWT job in housekeeping other than for a few weeks 
because he began combination treatment of interferon and 
ribavirin during this time.   

March 2000 laboratory tests indicate that the veteran's 
alkaline phosphatase was 84 U/L with a reference range of 50-
136 U/L; SGOT of 48 U/L with a reference range of 5-33 U/L; 
albumin of 4.1 g/dL with a reference range of  3.3-4.9 g/dL; 
and total bilirubin of 1.1 mg/dL with a reference range of 0-
1.2 mg/dL.  In an April 12, 2000 treatment note, it was 
reported that the veteran had just been informed that he had 
hepatitis C.  In May 2000, although the veteran reported that 
he was feeling better, that his blood pressure was down, and 
that he had lost weight, an examiner noted that the veteran's 
viral load was greater than two million copies. 

Records dated in June 2000 indicate that a hepatic panel 
showed a mild increase and that an ultrasound of the liver 
was within normal limits.  The veteran had reportedly lost 
weight.  Later in June 2000, the veteran complained of joint 
and muscle aches, and he requested medication for depression 
which the examiner noted the veteran had by history.  It was 
also noted that the veteran voiced his concern about not 
being able to be 100 percent at work due to hepatitic C and 
interferon.  

Treatment records dated July 2000 stated that the veteran had 
a history of hepatitis C and depression, and that the veteran 
presented with complaints of increased tiredness.  
Examination showed that the veteran's liver enzymes were 
elevated and that he had increased tiredness.  The records 
also showed that the veteran was recently diagnosed with 
hepatitis C, and the examining provider opined that the 
veteran's hepatitis in service might have been a factor.  

In August 2000, he was seen for recurrent indigestion.  An 
August 2000 laboratory report indicated that the veteran's 
ALT/SGOT was 272 IU/L with a reference range of 7-56 IU/L.  
Other August 2000 records showed that the veteran had a 
history of hypertension, obesity, and hepatitis C.  The 
veteran complained of weight gain, difficulty sleeping, and 
recurrent indigestion.  He also stated that when he could not 
sleep, he stayed up and ate.  Gastrointestinal examination 
showed a soft and tender abdomen, normal bowel sounds, and 
that the liver biopsy site was clean and clear, without 
redness or drainage.  A pathology report dated August 2000 
stated that a liver biopsy showed chronic inflammation within 
portal tracts that spilled into the periportal and lobular 
areas, mild steatosis, and periportal fibrosis without 
convincing bridging.  The diagnosis was chronic hepatitis 
consistent with Grade 2, Stage 2 hepatitis C.  Later in 
August 2000, he was seen with complaints of extreme anxiety 
and despair over his illnesses.  He complained of severe 
insomnia, and his medications were changed.  

September 2000 laboratory results include SGOT of 102 U/L 
with a reference range of 5-33 U/L; SGPT of 171 U/L with a 
reference range of 30-65 U/L; and total bilirubin of 0.8 
mg/dL with a reference range of 0-1.2 mg/dL.  Also, in 
September 2000, it was noted that the veteran was undergoing 
combination therapy for his hepatitis C which included 
interferon and ribavirin.  

In October 2000, it was noted that the veteran had been 
started on interferon therapy for hepatitic C and was 
requesting an 'as needed' bed rest slip for symptoms related 
to the therapy.  He was also concerned about multiple soft 
tissue masses with mild tenderness, and was noted to have 
been seen two weeks earlier for multiple soft tissue masses 
in both lower extremities which had resolved.  The examiner 
questioned whether the etiology was hepatitic C.  Bedrest was 
recommended.  In a later October 2000 progress note, it was 
reported that the veteran had had a combination shot on 
October 9 and had had generalized aching that had continued 
until that night.  He requested to be seen because of 
generalized aching and elevated temperature.  Later in 
October 2000, the examiner noted a dramatic reduction in 
liver enzymes since starting therapy for hepatitis C.  Other 
records indicated that the veteran complained of occasional 
depression.  

The veteran was also afforded a VA examination in October 
2000.  According to the October 2000 examination report, the 
veteran reported that he had not been feeling well since he 
started therapy for hepatitis C.  The veteran also reported 
that he was being treated with ribavirin tablets twice a day 
and interferon shots three times per week.   In addition, the 
veteran related that he was hospitalized with hepatitis while 
in service, although he was unsure of what type of hepatitis.  
He also related that since starting the interferon therapy, 
he had joint and muscle aches, occasional medial right upper 
quadrant pain, headaches, and a decreased appetite.  The 
veteran reported that he did not experience nausea or 
vomiting.  He also reported that he napped once or twice a 
day, but had difficulty sleeping at night.  Reportedly, he 
had not been able to do housekeeping work associated with the 
CWT program and had been allowed to rest.  He noted not to be 
able to work 40 hours per week through this program.

Physical examination showed that the veteran was obese, that 
his lymphatic and hemic systems were within normal limits, 
and that his lungs were clear.  In addition, examination of 
the abdomen showed that mild tenderness to palpation over the 
right costal margin.  The veteran was diagnosed with 
hepatitis C.  The examiner opined that the veteran was 
"having systemic side effects" and that it was "likely 
that the side effects will improve as he continues on 
treatment." 

In November 2000, he reported that he was doing well and was 
working seven hours a day.  He reported that the side effects 
of his medications had diminished.  Liver enzymes were noted 
to have gone down to 58 and 108.  However, five days later, 
the veteran complained of increasing feelings of depression 
and being "on edge" since starting combination treatment 
for hepatitis C.  He wanted to see someone in the Psychiatry 
Department and get medication.  Later in November he sought 
treatment for the side effects of interferon treatment.  He 
reported increased irritability and withdrawal from others.  
He stated that his sleep, panic and anxiety were about the 
same.  He reported not sleeping three nights per week due to 
flu-like symptoms following interferon injections.  He 
reported taking two to three Tylenol 3 pills for constant 
body aches.  He was informed about the risks and benefits of 
nefazodone.  

Later November 2000 records show that the veteran complained 
of significant side effects of the nefazodone including 
decreased sleep, extreme tiredness, nausea, and postural 
dizziness.  He also complained of a depressed mood, 
discouragement, and marked irritability.  He had been unable 
to work because of his symptomatology.  The veteran denied 
suicidal and homicidal ideations and psychotic thinking.  
Examination showed that the veteran had a restricted and worn 
affect.  He was assessed as having depression associated with 
antiviral treatment for hepatitis C.  Nefazodone was 
discontinued and a trial of sertraline was prescribed.

Treatment records from December 2000 indicate that the 
veteran was unable to work due to fatigue from his hepatitis 
C therapy and that he had a rash around injection sites.  
According to the records, the veteran had a history of 
interferon-induced affective disorder, drug abuse, and 
insomnia.  The examining physician noted that the veteran had 
a full affect, increased energy, and decreased sleep 
problems.  Also, the veteran's liver enzymes were noted as 
stable.  SGOT was reported to be 34 U/L with a reference 
range of 5-33 and SGPT was 51 with a reference range of 30-65 
U/L.

A January 2001 record showed that the veteran complained of 
fatigue and "flu-like" symptoms.  Another January 2001 
record states that the veteran reported fewer side effects 
from his interferon treatment.  Examination showed veteran's 
viral load was decreased to less than 850,000 copies and that 
the veteran's liver enzymes were normal.   In March 2001, the 
veteran was seen due to increasing joint pain and pain to the 
right flank and back.  He was reportedly using Tylenol with 
codeine and aspirin everyday.  He was otherwise noted to be 
doing well.

An April 2001 record indicates that the veteran's depression 
was worse because of his interferon treatment for hepatitis 
C.  He was noted to be living in a halfway house.  He 
indicated that he had a difficult time falling asleep and had 
a fair appetite.  Recurrent depression and panic disorder 
with agoraphobia were diagnosed.  

May 2001 laboratory results include and SGOT of 21 U/L with a 
reference range of 5-33 U/L; SGPT of 15 U/L with a reference 
range of 30-65 U/L; alkaline phosphatase of 118 U/L with a 
reference range of 50-136; total protein of 8.4 g/dL with a 
reference range of 5.9-7.9 g/dL; albumin of 3.8 g/dL with a 
reference range of 3.3-4.9 g/dL; and direct bilirubin of 0.0 
mg/dL with a reference range of 0-.3 mg/dL.

In addition, a June 2001 record indicates that the veteran 
had significant chronic fatigue, which worsened as a result 
of treatment for chronic hepatitis C.  The record also 
indicates that the veteran also experienced muscle aches and 
pains and that the veteran's treatment for hepatitis C was 
discontinued. 

The veteran was afforded a second VA examination in June 
2001.  According to the examination report, a review of the 
veteran's computerized medical record and claims folder 
showed that the veteran had been on interferon and ribavirin 
therapy for his hepatitis C, but that the treatment was 
discontinued because the veteran's viral load failed to 
respond.  The veteran reported that he had problems with 
fatigue while on the interferon, which had lingered.  He also 
reported that he had memory problems, headaches, and bone and 
joint pain on the interferon.  He also related that he had 
problems with depression.  In addition, the veteran 
complained that his appetite was poor, and that he had nausea 
and vomiting, but that his weight was increasing.  He also 
complained of pain in the upper abdomen, and bowels that 
alternated between constipation and diarrhea.  The veteran 
also reported that he napped one to two hours per day, but 
had difficulty sleeping at night.  Further, the veteran 
reported a history of depression.  

Physical examination showed that the veteran was obese and 
appeared fatigued.  The veteran's affect was flat.  The 
veteran's abdomen was soft and nontender to palpation except 
for some mild tenderness in the right upper quadrant.  There 
was no evidence of hepatosplenomegaly, pedal edema, ascites, 
anemia, or muscle wasting.  Strength was normal. The 
diagnosis was chronic hepatitis C with residual fatigue, 
musculoskeletal pain, anorexia, nausea, and abdominal pain.  

A mental disorders examination showed that the veteran had a 
history of outpatient treatment in 1991 for depression, 
anxiety, and alcoholism.  The examiner also noted that the 
veteran had established service connection for hepatitis C, a 
knee disorder, and received a total disability evaluation due 
to individual unemployability.  Mental examination showed 
that the veteran had a slow speech rate, logical thought 
processes, suicidal thoughts, decreased recent and remote 
memory, and that associations were intact.  The veteran's 
mood was anxious and sad, with a blunted affect.  In 
addition, language and fund of knowledge were acceptable.  
The veteran was diagnosed with a mood disorder due to 
hepatitis C and interferon use, with depressive features.  
The examiner opined that veteran's psychiatric symptoms might 
be due to an underlying organic condition.

The Board notes that after the veteran initiated this appeal, 
the regulations pertaining to the evaluation of respiratory 
disorders were amended, effective July 2, 2001.  See 66 Fed. 
Reg. 29488 (2001) (presently codified at 38 C.F.R. § 4.114 
(2001)).  "[W]here the law or regulation changes after a 
claim has been filed or reopened but before . . . the appeal 
process has been concluded, the version most favorable to the 
appellant should and . . . will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 1991).  Therefore, the Board cannot 
apply the revised regulations to the appellant's claim for an 
increased rating for the periods April 18, 2000 through 
November 14, 2000 and November 15, 2000 through July 1, 2001, 
and must evaluate the veteran's claim under the old criteria 
in the VA Schedule for Rating Disabilities.  

According to the regulations in effect prior to July 2, 2001, 
a 30 percent disability evaluation is assigned pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7345 for infectious 
hepatitis with minimal liver damage, and with associated 
fatigue and gastrointestinal disturbance of a lesser degree 
and frequency, but which necessitates dietary restriction or 
other therapeutic measures.  A 60 percent disability 
evaluation is assigned where there is moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  A 100 percent 
disability evaluation is warranted for infectious hepatitis 
with marked liver damage, manifested by a liver function 
test, and marked gastrointestinal symptoms, or with three or 
more episodes per year, of several weeks duration, 
accompanied by disabling symptoms requiring rest therapy.  
See 38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).

Upon reviewing the rating criteria in relation to the 
veteran's hepatitis C symptomatology, the Board finds that 
the veteran's disability picture is more severe than was 
evaluated, and that an increased disability evaluation is 
warranted.  VA medical records show that the veteran began 
treatment for several disorders unrelated to the one under 
consideration in March 2000.  The Board acknowledges that it 
is not entirely clear from the record which symptomatology, 
such as depression, gastrointestinal complaints, fatigue, 
sleep disturbance, and joint pain manifested prior to the 
initiation of combination therapy for hepatitis, apparently 
sometime in the Fall 2000, may be attributed to the veteran's 
hepatitis as opposed to some nonservice-connected condition.  
However, given the liver function tests and biopsy conducted 
during this time prior to the initiation of therapy, it is 
not unreasonable to ascribe the symptomatology, in part, to 
the veteran's hepatitis.  It is clear, however, that 
following initiation of the combination therapy, the records 
of regular visits throughout this therapy document complaints 
of fatigue, aches and other flu-like symptoms, and depressed 
mood.  The evidence does show recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression 
which are  disabling in nature.  It is documented that the 
veteran had significant difficulties even participating in 
the CWT program while undergoing such treatment.  Although 
the RO determined that the November 15, 2002 was the date the 
records document a discernible increase in symptomatology 
sufficient to meet the criteria for a 60 percent evaluation, 
the Board notes that from April 2000 to July 2001, the course 
of the illness and related treatment fluctuated frequently.  
For instance, the Board finds that it is difficult to discern 
a specific point at which the veteran's psychiatric 
symptomatology, which clearly preexisted his illness, was 
related solely to his hepatitis as opposed to other problems, 
as well as some personal events that have occurred.  Although 
the RO was able to discern a point during the appeal period 
where an factually ascertainable increase occurred, the Board 
finds that almost from the date of diagnosis of hepatitis C, 
the veteran was essentially significantly disabled due to 
hepatitis.  Although it is clear that he had significant 
problems with alcohol, hypertension and headaches, anxiety, 
insomnia and depression, and was essentially unemployed and 
homeless on admission to the substance abuse program in March 
2000, the Board finds evidence of significant disability due 
to hepatitis and certainly for the treatment of the disorder 
during the period in question.  The June 2001 examiner noted 
that although the course was treatment was eventually 
terminated due to the lack of success a few weeks before that 
examination, while undergoing such treatment, the veteran had 
significant problems with fatigue, memory problems, 
headaches, bone and joint pain, nausea, and upper abdominal 
pain, bowel disturbance, depression, itching and temperature 
fluctuations.  This is consistent with the contemporaneous 
records.  The June 2001 examiner noted that the veteran was 
only able to work in housekeeping for about three weeks while 
he was in the VA domiciliary and about the time he started on 
the interferon treatment.  Further, the examiner in June 2001 
noted that the veteran at that time unable to work in any 
substantial capacity because of the severe problems with 
fatigue.  Significantly, however, the examiner noted that his 
opinion regarding the veteran's employability was based not 
only on examination of the veteran, but also on history 
including the veteran's difficulties in working in 
housekeeping while in the domiciliary.  As noted above, this 
was as far back as the Fall of 2000, and essentially 
continued to the time of the June 2001 examination.  It is 
clear during the period in question, the veteran experienced 
significant symptomatology related to hepatitis and severe 
side effects from the treatment akin to episodes of hepatitis 
of several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest therapy.  
There also documented liver damage representative of chronic 
disease as demonstrated by liver biopsy as well as 
fluctuating liver function tests.  While it is not clear that 
marked liver damage is present, the Board finds that due to 
the frequency and severity of symptomatology related to his 
service-connected hepatitis as well as due to the therapy 
instituted for treatment of the disease, the veteran is 
entitled to a 100 percent disability rating for the periods 
in question. 

In summary, the objective clinical evidence of record shows 
that the veteran has clear evidence of liver damage and 
episodes of disabling symptoms, including fatigue, 
musculoskeletal pain, nausea, anorexia, abdominal pain, and 
depression some of which have required rest.  Despite medical 
evidence of record indicating that the veteran had a history 
of depression and anxiety, and a previous diagnosis of 
bipolar disorder, it is clear that the veteran had recurrent 
episodes of significant psychiatric symptomatology related to 
his hepatitis C and related treatment.  The veteran had 
gastrointestinal symptoms consisting of nausea and vomiting 
at times, bowel problems, and decreased or increased 
appetite, with a diagnosis of anorexia.  Likewise, the 
veteran experienced musculoskeletal pain and abdominal pain.  
Additionally, the veteran was unable to complete the work 
associated with the CWT program even with concessions made 
because of his illness, as he required rest therapy due to 
extreme fatigue.  Significantly, the veteran's liver biopsy 
showed chronic inflammation as well as mild steatosis, and 
periportal fibrosis without convincing bridging.  The 
diagnosis was chronic hepatitis consistent with Grade 2, 
Stage 2 hepatitis C.  Therefore, the Board finds that 
reasonable doubt should be resolved in the veteran's favor 
and concludes that the veteran's symptomatology more closely 
approximates the criteria for a 100 percent rating.

The Board finds that the criteria for an increased (100 
percent) rating for hepatitis C are characteristic of the 
veteran's disability.  The record reflects that the veteran 
has  ongoing problems with liver disease, that he has been 
unsuccessfully been treated with interferon and other 
medication, and that his disability has been significantly 
disabling during the periods in question.  Therefore, after 
consideration of the veteran's reported symptoms and the 
clinical findings made on outpatient and examination reports, 
the Board finds that the overall disability picture presented 
more nearly approximates the degree of impairment 
contemplated in the 100 percent evaluation.  In evaluating  
the disorder the Board places great importance, not only on 
the severity of the symptoms, but also on the fact that the 
veteran was subsequently found to be entitled to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities from December 4, 2000.  
Although service connection has been established for 
disabilities other than hepatitis C, the Board notes that in 
the July 2001 decision awarding such benefits, the RO stated 
that the December 4, 2000 examiner had opined that the 
veteran was unable to work due to fatigue.  The Board notes 
further, the such fatigue is documented even earlier than 
that date along with other significantly disabling 
symptomatology attributable to the veteran's service-
connected hepatitis.

In conclusion, the Board finds that the evidence supports an 
increased rating of 100 percent for hepatitis C for the 
period between from April 18, 2000 to July 1, 2001.


III.  Extraschedular Considerations

Additionally, the Board has also considered whether the 
veteran is entitled to an increased disability evaluation on 
an extra-schedular basis.  However, the Board concludes that 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  Moreover, in view of the favorable 
disposition in this case, application of this provision is 
not in order.  


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, a 100 percent disability evaluation for 
hepatitis C is granted for the period between April 18, 2000 
and July 1, 2001.


REMAND

The veteran claims that the effective date for granting 
service connection for hepatitis C was incorrect.  In 
addition, the veteran claims that there was clear and 
unmistakable error in a previous rating decision.  Additional 
development is necessary before deciding the merits of the 
veteran's claims.

Initially, the Board notes that the veteran, in a statement 
received by the RO in January 2001, appears to raise a claim 
of clear and unmistakable error in a May 1990 rating 
decision, which denied service connection for hepatitis C.  
This issue is not currently before the Board on appeal.  
However, the Board finds that disposition of this issue could 
potentially affect the resolution of the issue of entitlement 
to an earlier effective date for the grant of service 
connection for hepatitis C.  As such, the issue of whether 
there was clear and unmistakable error in an earlier rating 
decision denying service connection is inextricably 
intertwined with the issue of an earlier effective date for 
the grant of service connection.  Therefore, the Board may 
not properly review the veteran's claim for earlier effective 
date until the RO develops and adjudicates the veteran's 
claim of clear and unmistakable error.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).


Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The RO should undertake any further 
appropriate action necessary to develop 
and formally adjudicate the issue of 
clear and unmistakable error with regard 
to the May 1990 rating decision.  The 
veteran and his representative should be 
furnished notice of the decision and of 
appellate rights and procedures, 
including the necessity of filing a 
timely notice of disagreement if the 
veteran wishes to initiate an appeal from 
that determination.  

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the veteran's claim for an 
earlier effective date for the grant of 
service connection for hepatitis C.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review of all issues properly 
in appellate status. 

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 


